FILED
                              NOT FOR PUBLICATION                           SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GABRIELA CABRERA ROQUE,                           No. 08-75094

               Petitioner,                        Agency No. A075-714-718

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Gabriela Cabrera Roque, a native and citizen of Mexico, petitions for review

from the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen and reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denials of motions to reopen and motions to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny

in part and dismiss in part the petition for review.

         The BIA did not abuse its discretion in denying Cabrera Roque’s motion to

reopen to apply for relief under the Convention Against Torture because the

motion was untimely and numerically barred, see 8 C.F.R. § 1003.2(c)(2), and

Cabrera Roque failed establish changed circumstances in Mexico to qualify for the

regulatory exception to the time and number limitations on motions to reopen, see

8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.

2004).

         The BIA also did not abuse its discretion in denying Cabrera Roque’s

motion to reopen to apply for asylum and withholding of removal on the ground

that she failed to establish prima facie eligibility for relief because the harm she

feared was not on account of a protected ground. See Delgado-Ortiz v. Holder,

600 F.3d 1148, 1151-52 (9th Cir. 2010) (per curiam) (rejecting as a particular

social group “returning Mexicans from the United States”).

         We lack jurisdiction to review the BIA’s denial of Cabrera Roque’s motion

to reconsider to the extent it was based on hardship grounds previously considered

by the BIA in its order denying Cabrera Roque’s first motion to reopen. See

Fernandez v. Gonzales, 439 F.3d 592, 600-03 (9th Cir. 2006). To the extent


                                           2                                     08-75094
Cabrera Roque raised new grounds for hardship in the motion to reconsider, the

motion failed to identify any error of fact or law in the BIA’s order denying the

first motion to reopen. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272

F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    08-75094